In an action to foreclose a mortgage, the defendant Ameriquest Mortgage Company appeals from an order of the Supreme Court, Queens County (Cullen, J.), dated March 19, 2010, which denied that branch of its cross motion which was to compel the plaintiff to respond to certain discovery demands.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly denied that branch of the cross motion of the defendant Ameriquest Mortgage Company (hereinafter Ameriquest), which was to compel the plaintiff to respond to certain discovery demands.
Ameriquest’s remaining contentions are without merit. Rivera, J.P., Skelos, Hall and Austin, JJ., concur.